PER CUR.

This Court has no jurisdiction of the appeal; for the appellant appeals from the refusal of the District Court, to enter judgment, for the amount of the verdict; which verdict is for less money than the law allows appeals to this Court for; and therefore, as the very sum, which he asks this Court, in the first instance, to give *418him judgment for, is below our jurisdiction, the appeal must be dismissed.*

[* See Lewis v. Long, 3 Munf. 146, 155; Horton v. Kilmore, Ridgw. R. Temp. Hardw. 29, Hardw. Cas. 6; Wilson v. Daniel, 3 Dall. 401; Cooke et al. v. Woodrow, 5 Crunch, 13,14; Hancock v. Barton, 1 Serg. & Raw. 269.]